Sedgwick, J.,
dissenting.
The question upon which the decision in this case depends I think is rather a question of fact than of law; and the third paragraph of our former opinion ought not to be overruled. In England, by statute, a rented house must be in all respects reasonably fit for human habitation, and it was there held that a landlord is liable in case the premises are not reasonably fit for habitation so that the plaster on the ceiling falls and injures the tenant. But in this country the courts have generally applied the rule of caveat emptor between landlord and tenant about the same as the rule is applied between vendor and purchaser. That rule is that the landlord is not liable for “latent” defects which the tenant has equal opportunity to observe. “It is not his duty to search for defects, and if the defect is easily discoverable he need not mention it.” But “if he knows of a defect which is likely to produce injury, the nature of which is such that careful examination by the tenant would not disclose it, he must notify the tenant of it.” Note to Hines v. Willcox, 96 Tenn. 148, in 34 L. R. A. 824, 827. This seems to be the universal rule, as it is between vendor and purchaser. When can it be said that the landlord knows of defects? Does this mean that he must have personally seen and examined the defect? I think that the majority opinion goes so far as to so hold. If some one else had seen and examined the defect and had suggested it to the landlord, the landlord could not have been said to know of it, as defined in the majority opinion. This, of course, is not the meaning of the expression in the authorities cited. The Massachusetts court has gone as far perhaps as any court in this country in relieving the landlord from liability for unknown and hidden defects that would require investigation to ascertain them, but that court in a recent decision has decided: “If there is a concealed defect that renders the premises dangerous, which the tenant cannot discover by the exercise of reasonable diligence, of which the landlord has or ought to have knowledge, it is the landlord’s duty to disclose it, and *712he is liable for an injury which results from his concealment of it.” Booth v. Merriam, 155 Mass. 521. The expression “or ought to have knowledge” is a stronger expression than the one in the third paragraph of the syllabus of our original opinion in this case. The words there used are: “Or ought to know from facts within his knowledge that it is dangerous.” This I think is clearly the law. If the landlord knows facts which would necessarily cause the defect, he, within the meaning of all the cases, must be held to know the defect; so that it is a correct statement of the laAV to say that, as in the third paragraph of the syllabus of the former opinion, if he “knows at the time, or ought to know from the facts within his knowledge,” that it is dangerous, then he must warn the tenant, if “the conditions are such that an ordinarily prudent person, situated as the tenant was, would not know the danger.” I think, therefore, the third paragraph of the syllabus of the former opinion ought not to be overruled.
The question, then, is a question of fact. The evidence shows that certain facts were within the knowledge of the landlord. Were these facts such as would lead reasonable men to the conclusion that the floor was dangerous? If they were, then the next question is: Was the tenant so situated that she would not know these facts from which any reasonable person would conclude that the floor was dangerous? Those two questions are the vital questions in this case, and are questions of fact, and not of law. We should probably follow the rule of caveat emptor, which is so well established in this country. It has been a little difficult to apply this rule with exact justice in some cases, and some of the opinions seem a little extravagant in protecting reckless landlords. The rule should not be strained in favor of shrewd landlords, who are familiar with the construction of buildings and the general condition of the same, against an elderly lady who has no such knowledge and experience, and who must necessarily rely upon the good faith of the landlord. This case is a difficult one *713at best, and it would seem that the evidence is such as to require these questions of fact to be submitted to a jury.
Fawcett, J., concurs in the above dissent.